11-1372
    Lin v. Holder
                                                                                   BIA
                                                                              Ferris, IJ
                                                                          A078 299 087
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 15th day of January, two thousand fifteen.

    PRESENT:
             JON O. NEWMAN,
             DENNY CHIN,
             CHRISTOPHER F. DRONEY,
                  Circuit Judges.
    _____________________________________

    XIANG ZUN LIN,
             Petitioner,

                    v.                                     11-1372
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Xiang Zun Lin, pro se, New York, NY.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Leslie McKay, Assistant
                                  Director; Jessica Segall,
                                  Christopher Buchanan, Trial
                                  Attorneys, Office of Immigration
                          Litigation, United States Department
                          of Justice, Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Xiang Zun Lin, a native and citizen of the

People’s Republic of China, seeks review of a March 11,

2011, decision of the BIA affirming the January 5, 2009,

decision of an Immigration Judge (“IJ”) denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Xiang

Zun Lin, No. A078 299 087 (BIA Mar. 11, 2011), aff’g No.

A078 299 087 (Immig. Ct. N.Y. City Jan. 5, 2009).     We assume

the parties’ familiarity with the underlying facts and

procedural history of this case.    Under the circumstances of

this case, we review the IJ’s decision as supplemented by

the BIA.     Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

2005).

    The agency did not err in concluding that, even if Lin

was deemed to have demonstrated “other resistance” to the

family planning policy, Shi Liang Lin v. U.S. Dep’t of

Justice, 494 F.3d 296, 313 (2d Cir. 2007), the property

                                2
destruction and fines to which he was subject did not amount

to economic persecution.     Although an applicant “need not

demonstrate a total deprivation of livelihood or a total

withdrawal of all economic opportunity in order to

demonstrate harm amounting to persecution,” the harm must be

“severe,” such that it would “constitute a threat to an

individual’s life or freedom.”      Matter of T-Z-, 24 I&N Dec.

163, 170-73 (BIA 2007); see also Huo Qiang Chen v. Holder,

No. 13-2030-ag, 2014 WL 6844695, at *6 (2d Cir. Dec. 5,

2014)(economic sanction constitutes persecution if victim is

deprived of “essentials of life” or if it deliberately

imposes “a severe economic disadvantage”); Guan Shan Liao v.

U.S. Dep’t of Justice, 298 F.3d 61, 70 (2d Cir. 2002) (an

applicant must present evidence of his financial situation

to show “that he suffered a deliberate imposition of

substantial economic disadvantage” (internal quotation and

citation omitted)).

    Lin presented no evidence that he suffered any ongoing

harm as a result of the fines.      He paid off the fines levied

against him in 1996 and again in 2000 by borrowing money

from his relatives in China, and kept his job in China until

he left in March 2001.     While he argued that at his rate of


                                3
pay in China, 400 renminbi a month, it would take him a long

time to repay his relatives the 14,000 renminbi he owed

them, he did not argue that any harm would befall him as a

result of slow repayment.

    Moreover, Lin presented no evidence to show that the

Chinese government would fine or otherwise harm him when he

returned to China.   His wife remains in China with their two

children, and Lin did not assert that she had been fined or

otherwise harmed in his absence.   See Melgar de Torres v.

Reno, 191 F.3d 307, 313 (2d Cir. 1999).     Accordingly,

because Lin did not show past persecution, and was unable to

establish the objective likelihood of harm needed to make

out an asylum claim, he was necessarily unable to meet the

higher standard required to succeed on a claim for

withholding of removal or CAT relief.     Lecaj v. Holder, 616

F.3d 111, 119-20 (2d Cir. 2010).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.     Any pending request for

oral argument in this petition is DENIED in accordance with


                              4
Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5